20 Mich. App. 287 (1969)
174 N.W.2d 28
BEAUDRY
v.
BEAUDRY
Docket No. 6,225.
Michigan Court of Appeals.
Decided November 26, 1969.
*288 Thomas P. Gillotte, for plaintiff.
Robert A. McKenney, for defendant.
Before: J.H. GILLIS, P.J., and McGREGOR and V.J. BRENNAN, JJ.
PER CURIAM.
Defendant appeals from a denial of his motion to dismiss a complaint for divorce based on plaintiff's inability to meet the jurisdictional requirement set forth in MCLA § 552.9 [Stat Ann 1969 Cum Supp § 25.89]. The plaintiff took up residence in Oakland county on June 22, 1968; ten days later, on July 1, 1968, she filed her complaint.
Jurisdiction in circuit courts over divorce actions is entirely statutory. Hatch v. Hatch (1949), 323 Mich 581; Flynn v. Flynn (1962), 367 Mich 625. The statutory requirement regarding residence within the county in which the divorce suit is started is residence for ten days. The manner in which the ten-day period is to be computed is set forth both by statute (MCLA § 8.6 [Stat Ann 1969 Rev § 2.217]) and by court rule (GCR 1963, 108.6). The first day of the period is to be excluded, and the last day included.
Because the statutory jurisdiction was not established, the trial court was without jurisdiction and should have granted defendant's motion to dismiss the complaint. White v. White (1928), 242 Mich 555; Lehman v. Lehman (1945), 312 Mich 102; and Fox v. Board of Regents of the University of Michigan (1965), 375 Mich 238.
Reversed.